NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims, filed on May 17, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on May 17, 2021 in response to the non-final rejection mailed on January 15, 2021 have been fully considered and are found persuasive to overcome the objections and rejections set forth in the previous Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on May 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/627,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment to the Claims

Authorization for this examiner’s amendment was given in an interview with Mr. Edwin S. Flores on June 11, 2021.

1.	(Previously Presented)  A polypeptide having O-succinyl homoserine transferase activity, the polypeptide comprising substitution of leucine at the position corresponding to amino acid 313 of SEQ ID NO: 1 with arginine, cysteine, isoleucine, or lysine, wherein the amino acid sequence of the polypeptide has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 1.

2.	(Canceled)  

3.	(Previously Presented)  The polypeptide having O-succinyl homoserine transferase activity of claim 1, wherein the polypeptide comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 59, SEQ ID NO: 67, SEQ ID NO: 75, and SEQ ID NO: 81.

4.	(Currently amended)  A polynucleotide comprising a nucleotide sequence encoding the polypeptide having O-succinyl homoserine transferase activity of claim 1.

is selected from the group consisting of 

6.	(Currently amended)  An O-succinyl homoserine-producing microorganism of the genus Corynebacterium, wherein the microorganism comprises the polypeptide having O-succinyl homoserine transferase activity of claim 1

7.	(Currently amended)  The O-succinyl homoserine-producing microorganism of the microorganism overexpresesses an aspartokinase 

8.	(Currently amended)  The O-succinyl homoserine-producing microorganism of Corynebacterium glutamicum.

9.	(Currently amended)  The O-succinyl homoserine-producing microorganism of genes encoding

the microorganism overexpresesses an aspartokinase genes encoding

11.	(Currently amended)  A method of producing O-succinyl homoserine, the method comprising the steps of: 
culturing the O-succinyl homoserine-producing microorganism of  to produce O-succinyl homoserine; and 
isolating or collecting the O-succinyl homoserine from the microorganism 

12.	(Currently amended)  A method of producing L-methionine, the method comprising the steps of: 
(a) culturing the O-succinyl homoserine-producing microorganism of  to produce O-succinyl homoserine; and 
(b) reacting the O-succinyl homoserine with sulfide to produce L-methionine.

13.	(Currently amended)  The method of producing L-methionine of claim 12, further comprising the step of isolating or collecting the O-succinyl homoserine from the microorganism 

the L-methionine

Election/Restrictions
The requirement for restriction among Groups I-III as set forth in the Office action mailed on October 28, 2020 is withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656